Exhibit 10.2

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (this “Agreement”) is dated as of January 8, 2015,
by and between Cerulean Pharma Inc., a Delaware corporation (the “Company”), and
Hercules Technology Growth Capital, Inc., a Maryland corporation (the
“Purchaser”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to issue and sell to the Purchaser, and
the Purchaser desires to purchase from the Company, shares of Common Stock of
the Company as more fully described in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Closing” shall have the meaning ascribed to such term in Section 2.1.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.0001 per
share.

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“GAAP” shall have the meaning ascribed to such term in Section 3.1(g).

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

“Material Adverse Effect” means a material adverse effect on (i) the results of
operations, assets, business or financial condition of the Company and its
subsidiary, taken as a whole, or (ii) Company’s ability to perform in any
material respect on a timely basis its obligations under this Agreement.



--------------------------------------------------------------------------------

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Purchase Price” shall have the meaning ascribed to such term in Section 3.1(g).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(f).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Shares” shall have the meaning ascribed to such term in Section 2.1.

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

“Transfer Agent” means American Stock Transfer and Trust Company, the current
transfer agent of the Company, with a mailing address of 6201 15th Avenue,
Brooklyn, New York 11219 and a facsimile number of (718) 921-8327, and any
successor transfer agent of the Company.

ARTICLE II

PURCHASE AND SALE

2.1 Closing. On the terms and subject to the conditions set forth herein, at the
Closing, the Company shall sell, and the Purchaser shall purchase, 135,501
shares of Common Stock (the “Shares”) at a purchase price of $7.38 per Share,
for an aggregate purchase price of $999,997.38 (the “Purchase Price”). The
purchase and sale of Shares (the “Closing”) shall take place simultaneously with
the execution of this Agreement at the offices of Wilmer Cutler Pickering Hale
and Dorr LLP, 60 State Street, Boston, Massachusetts 02109, or such other
location as the parties shall mutually agree.

2.2 Deliveries. At the Closing:

(a) the Company shall deliver, or cause to be delivered, a copy of irrevocable
instructions to the Transfer Agent instructing the Transfer Agent to issue the
Shares into book entry, registered to “Hercules Technology Growth Capital,
Inc.”; and

 

- 2 -



--------------------------------------------------------------------------------

(b) the Purchaser shall deliver, or cause to be delivered, the Purchase Price by
wire transfer of immediately available funds to the order of the Company at the
account specified in writing by the Company.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. Except as set forth in the
Disclosure Schedules and the SEC Reports, which Disclosure Schedules and SEC
Reports shall be deemed a part hereof and shall qualify any representation or
warranty made herein to the extent of the disclosure contained in the
corresponding section of the Disclosure Schedules (or in any other section to
the extent it is readily apparent from a reading of such disclosure that such
disclosure is applicable to such other section), the Company hereby makes the
following representations and warranties to the Purchaser:

(a) Organization and Qualification. Each of the Company and its subsidiary is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), and has the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor its subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
subsidiary is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not reasonably be expected to result in a Material
Adverse Effect.

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and to carry out its obligations hereunder. The execution and
delivery of this Agreement by the Company and the consummation by the Company of
the transactions contemplated hereby have been duly authorized by all requisite
action on the part of the Company and no further corporate action is required by
the Company, its Board of Directors or its stockholders in connection herewith.
This Agreement has been duly executed by the Company and constitutes the valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except (i) as such enforceability may be limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as such enforceability may be
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

(c) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby (including, without limitation, the issuance and sale of the Shares) will
not (i) conflict with or violate any provision of the Company’s or its
subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
material

 

- 3 -



--------------------------------------------------------------------------------

default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any material agreement, or (iii) conflict with or
result in a violation of any material law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company or its subsidiary is subject (including federal and state
securities laws and regulations, assuming the correctness of the representations
and warranties made by the Purchaser herein).

(d) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of this Agreement, other than post-sale
filings pursuant to applicable federal and state securities laws.

(e) Issuance of the Shares. The Shares have been duly authorized and, when
issued and paid for in accordance with the terms of this Agreement, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer imposed by applicable
securities laws.

(f) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, since completing its initial public offering on
April 15, 2014 (or such shorter period as the Company was required by law or
regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(g) Financial Statements. The financial statements of the Company included in
the SEC Reports complied in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements were
prepared in accordance with United States generally accepted accounting
principles (“GAAP”) applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its subsidiary as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal year-end audit
adjustments.

 

- 4 -



--------------------------------------------------------------------------------

(h) Sarbanes-Oxley; Disclosure Controls. The Company is in compliance in all
material respects with all of the provisions of the Sarbanes-Oxley Act of 2002,
which are applicable to the Company as of the date of this Agreement.

(i) Material Changes; Undisclosed Events, Liabilities or Developments. Since
November 13, 2014, except as specifically disclosed in the SEC Reports,
(i) there has been no Material Adverse Effect, (ii) the Company has not incurred
any material liabilities (contingent or otherwise) other than (a) trade payables
and accrued expenses incurred in the ordinary course of business consistent and
(b) liabilities not required to be reflected in the Company’s financial
statements in accordance with GAAP and not required to be disclosed in the SEC
Reports, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or paid any dividend or made any distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except equity grants under Company stock option plans.

(j) Litigation. Since November 13, 2014, except as disclosed in the SEC Reports,
there is no action, suit, inquiry, notice of violation, proceeding or
investigation pending or, to the knowledge of the Company, threatened against
the Company, its subsidiary or any of their respective properties before or by
any court, arbitrator, governmental or administrative agency or regulatory
authority (federal, state, county, local or foreign) (collectively, an “Action”)
which (i) adversely affects or challenges the legality, validity or
enforceability of this Agreement or the issuance of the Shares by the Company or
(ii) would, in the event of an unfavorable decision, have or reasonably be
expected to result in a Material Adverse Effect.

3.2 Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as of the date hereof to the Company as follows:

(a) Organization; Authority. The Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of Maryland and has full
right, corporate power and authority to enter into and to consummate the
transactions contemplated by this Agreement and to carry out its obligations
hereunder. The execution and delivery of this Agreement and performance by the
Purchaser of the transactions contemplated hereby have been duly authorized by
all necessary corporate action on the part of the Purchaser. This Agreement has
been duly executed by the Purchaser and constitutes the valid and legally
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except (i) as such enforceability may be limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as such enforceability may be
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

(b) Own Account. The Purchaser understands that the Shares are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and that the Company’s reliance on exemption
from such registration is predicated on the representations of the Purchaser set
forth in this Agreement. The Purchaser is acquiring the Shares for investment
for its own account and not with a view to or for distributing or

 

- 5 -



--------------------------------------------------------------------------------

reselling such Shares or any part thereof. The Purchaser has no present
intention of distributing any of such Shares and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Shares.

(c) Purchaser Status. The Purchaser is an “accredited investor” as defined in
Rule 501 of Regulation D promulgated under the Securities Act.

(d) Investment Experience of Such Purchaser. The Purchaser has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Shares, and has so evaluated the merits and risks of such investment. The
Purchaser is able to bear the economic risk of an investment in the Shares and,
at the present time, is able to afford a complete loss of such investment.

(e) Short Sales. The Purchaser has not at any time on or prior to the date
hereof engaged, directly or indirectly, in any Short Sales or equivalent
transactions in the Common Stock.

(f) No Representations. The Purchaser acknowledges that, in connection with its
purchase of the Shares, it is not relying on any representation or warranty made
by the Company other than those set forth in Section 3.1 hereof.

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) The Shares may only be disposed of in compliance with state and federal
securities laws. The Purchaser agrees that the Shares may not be sold or
transferred, other than pursuant to an effective registration statement, unless
the Company is furnished with an opinion of counsel reasonably acceptable to the
Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, stating that such sale or transfer is exempt from
the registration requirements of the Securities Act.

(b) The Purchaser understands that any certificates representing the Shares
shall bear a legend substantially in the following form:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED. SUCH SECURITIES MAY NOT BE SOLD, PLEDGED OR TRANSFERRED
IN THE ABSENCE OF SUCH REGISTRATION OR A VALID EXEMPTION FROM THE REGISTRATION
AND PROSPECTUS DELIVERY REQUIREMENTS OF SAID ACT.

(c) The foregoing legend shall be removed from the certificate evidencing the
Shares and the Company shall, or shall cause the Transfer Agent to, issue, in
book entry form, no later than five Business Days after receipt of a request
from the Purchaser, a certificate or

 

- 6 -



--------------------------------------------------------------------------------

certificates evidencing all or a portion of the Shares, as requested by the
Purchaser, without such legend if: (i) such securities have been resold under an
effective registration statement under the Securities Act, (ii) such securities
have been or will be transferred in compliance with Rule 144, (iii) such
securities are eligible for resale pursuant to Rule 144 under the Securities Act
or (iv) the Purchaser shall have provided the Company with an opinion of counsel
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, stating that such securities
may lawfully be transferred without registration under the Securities Act and
that the foregoing legend may be removed following such transfer. The
restrictions on transfer and sale of Shares contained in this Section 4.1 shall
terminate with respect to any Shares for which a certificate has been issued
without such legend.

4.2 Rule 144 Compliance. The Company shall, at all times prior to the date of
sale or other disposition by the Purchaser of the Shares, use all commercially
reasonable efforts to timely file all reports required under the Exchange Act
and otherwise timely take all actions necessary to permit the Purchaser to sell
or otherwise dispose of the Shares pursuant to Rule 144.

4.3 Publicity. None of the parties hereto nor any of their respective affiliates
shall, without the other party’s prior written consent (which shall not be
unreasonably withheld, conditioned, or delayed), publicize or use (a) the other
party’s name (including a brief description of the relationship among the
parties hereto), logo or hyperlink to such other parties’ web site, separately
or together, in written and oral presentations, advertising, promotional and
marketing materials, client lists, public relations materials or on its web site
(together, the “ Publicity Materials”); (b) the names of officers of such other
parties in the Publicity Materials; and (c) such other party’s name, trademarks,
servicemarks in any news or press release concerning such party; provided
however, notwithstanding anything to the contrary herein, no such consent shall
be required to the extent necessary disclosure is required to comply with the
requests of any regulators, legal requirements or laws applicable to such party
(including requirements of any stock exchange or NASDAQ) so long as such party
provides prior notice to the other party to the extent reasonably practicable.

4.4 Delivery of Shares After Closing. The Company shall deliver, or cause to be
delivered, the evidence of the issuance of the Shares to the Purchaser in book
entry form within five (5) business days of the Closing.

4.5 Blue Sky Filings. The Company shall take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for, or to
qualify the Shares for, sale to the Purchaser at the Closing under applicable
securities or “Blue Sky” laws of the states of the United States, and shall
provide evidence of such actions promptly upon request of the Purchaser.

4.6 Short Sales. The Purchaser agrees that all times from and after the date
hereof, it shall not engage in any Short Sales or equivalent transactions in the
Common Stock.

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

5.1 Fees and Expenses. Except as otherwise expressly set forth in this
Agreement, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the delivery of
the Shares to the Purchaser.

5.2 Entire Agreement. This Agreement, together with the exhibits and schedules
hereto, contains the entire understanding of the parties with respect to the
subject matter hereof and supersedes all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.

5.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:00 p.m. (New York City
time) on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Business Day or later than 5:00 p.m. (New York City time) on any
Business Day, (c) the second Business Day following the date of mailing, if sent
by U.S. nationally recognized overnight courier service, or (d) upon actual
receipt by the party to whom such notice is required to be given. The address
for such notices and communications shall be as set forth on the signature pages
attached hereto.

5.4 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Purchaser or, in the case of a waiver, by the party against whom
enforcement of any such waived provision is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.

5.5 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

5.6 Successors and Assigns. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement may be assigned or delegated, in
whole or in part, by operation of law or otherwise by either party, without the
prior written consent of the other party; provided, however, such restriction
shall not apply to the Company in the case of an assignment or delegation in
connection with a change of control, merger, consolidation, reorganization,
recapitalization or other similar transaction. Subject to the foregoing, this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. Any assignment in
contravention of this provision shall be void.

 

- 8 -



--------------------------------------------------------------------------------

5.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

5.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If either party shall commence an action or proceeding
to enforce any provisions of this Agreement, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its reasonable
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

5.9 Survival. The representations and warranties contained herein shall survive
the Closing for a period of two (2) years and the delivery of the Shares.

5.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

5.11 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

- 9 -



--------------------------------------------------------------------------------

5.12 Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company may, on such terms
as to indemnity or otherwise as it may reasonably impose, issue or cause to be
issued in exchange and substitution for and upon cancellation thereof (in the
case of mutilation), or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction. The applicant for a new certificate
or instrument under such circumstances shall also pay any reasonable third-party
costs (including customary indemnity) associated with the issuance of such
replacement Shares.

5.13 Remedies. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agrees to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

5.14 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

5.15 Waiver of Jury Trial. In any action, suit or proceeding in any jurisdiction
brought by any party against any other party, the parties each knowingly and
intentionally, to the greatest extent permitted by applicable law, hereby
absolutely, unconditionally, irrevocably and expressly waives forever trial by
jury.

[Signature page follows]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

COMPANY:

CERULEAN PHARMA INC.

   Address for Notice:    Cerulean Pharma Inc.

By: /s/ Christopher Guiffre

   840 Memorial Drive

Name: Christopher Guiffre

   Cambridge, MA 02139

Title: Chief Operating Officer

   Attn: Alejandra Carvajal    Telephone: (617) 551-9600    Email:
acarvajal@ceruleanrx.com

With a copy to (which shall not constitute notice):

  

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, Massachusetts 02109

Attn: Lia Der Marderosian, Esq.

Fax: (617) 526-5000

  

PURCHASER:

  

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

   Address for Notice:    Legal Department

By: /s/ Christine Fera

   Attention: Christine Fera and R. Bryan Jadot

Name: Christine Fera

   400 Hamilton Avenue, Suite 310

Title: Director of Contract Originations

   Palo Alto, CA 94301    Facsimile: 650-473-9194    Telephone: 650-289-3088   
Email: legal@herculestech.com

With a copy to (which shall not constitute notice):

  

Riemer & Braunstein LLP

  

Three Center Plaza

  

Boston, Massachusetts 02108

  

Attn: Adam W. Jacobs, Esq.

  

Fax: (617) 692-3513

  

[Signature page to Stock Purchase Agreement]